Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 21, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143831 & (40)                                                                                       Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  BECKIE PRICE,
            Plaintiff-Appellee,
  v                                                                SC: 143831
                                                                   COA: 298460
                                                                   Clinton CC: 08-010387-NO
  HIGH POINTE OIL COMPANY, INC.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the August 25, 2011 judgment of the
  Court of Appeals is considered, and it is GRANTED. The parties shall include among
  the issues to be briefed whether mental distress damages may be awarded for negligent
  damage to real property.

         CAVANAGH, J., not participating due to a familial relationship with counsel of
  record.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 21, 2012                      _________________________________________
         d0314                                                                Clerk